                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




HERMAN VAN UDEN,
                                                CV 18–00069–H–BMM–JTJ
                    Plaintiff,

       vs.                                       ORDER

ASSISTANT WARDEN JIM
SOLOMENSEN, DR. REES, and
INFIRMARY WORKER JANET

                    Defendants.

      Plaintiff Herman Van Uden (“Uden”), a pro se prisoner proceeding without

counsel, filed a Complaint (Doc. 2) alleging that defendants Assistant Warden Jim

Solomensen (“Solomensen”), Dr. Rees (“Rees”), and Janet Garcia (“Garcia”)

denied him medical treatment. On January 11, 2019, defendants Solomensen and

Garcia filed a Motion for Summary Judgment. (Doc. 24.)

      Magistrate Judge John Johnston entered his Order and Finding and

Recommendations in this matter on June 24, 2019. (Doc. 46.) Judge Johnston

determined that defendants Solomensen and Garcia have established that there is

no genuine dispute as to any material fact. Id. at 19. Judge Johnston recommended

that defendants Solomensen and Garcia’s motion for summary judgment be



                                       -1-
granted and that they be dismissed from this case. Id. Uden did not object to Judge

Johnston’s Findings and Recommendations.

      Absent objection, this Court reviews findings and recommendations for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 42) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that defendants Solomensen and Garcia

DISMISSED from this action.



      DATED this 24th day of July, 2019.




                                        -2-
